Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment

3.	The amendments filed on 08/10/2022 have been fully considered and are made of record.
	a. Claim 17 has been amended.
	b. Claims 8, 11 and 18 has been cancelled.
	c. Claims 21-23 have been added.

Response to Arguments

4.	Regarding Double Patenting Rejection for claims 9, 17, 19 and 20, Terminal Disclaimer was not filed. Therefore, Double Patenting rejection is not withdrawn.

Regarding 102 rejection for claim 17, Applicant’s arguments filed on 08/10/2022 have been considered and are persuasive. Therefore 102 rejection sent on Office Action on 05/10/2022 has been withdrawn.



Double Patenting

5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,788,561 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 1 of instant application
Claim 1 of Patent No. US 10,788,561 B2
A method comprising:
A ferromagnetic resonance (FMR) measurement method for determining saturation magnetization (Ms) in a magnetic film, or in a multilayer structure with at least one magnetic layer that is formed on a wafer, comprising:
forming a pattern in a magnetic material, the pattern including a first elongated structure and a second elongated structure;
forming a pattern in the magnetic film or multilayer structure comprised of at least a first elongated (asymmetrical) structure with a first length (L.sub.1) along a y-axis direction, and a first width (w.sub.1) along a x-axis direction; and at least a second elongated structure with a second length (L.sub.2) along the x-axis direction, and a second width (w.sub.2) along the y-axis direction where L.sub.1>w.sub.1 and L.sub.2>w.sub.2
applying a first magnetic field to the first elongated structure and the second elongated structure while applying one or more first microwave frequencies to one or more first locations on each of the first and second elongated structures to induce a ferromagnetic resonance condition therein at the one or more first locations;
applying a magnetic field (H) being simultaneously either parallel to the first elongated structure and transverse to the second elongated structure or transverse to the first elongated structure and parallel to the second elongated structure while applying a microwave (RF) frequency to one or more locations on each of the first and second elongated structures to induce a ferromagnetic resonance (FMR) condition therein at the one or more locations, wherein a fixed H is applied while sweeping through a range of microwave frequencies, or a fixed frequency is applied while sweeping through a range of H amplitudes; (c) determining a resonance field difference (ΔHr) from a resonance field (Hrx) measured at the one or more locations on the first elongated structure, and a resonance field (Hry) measured at the one or more locations on the second elongated structure, or determining a resonance frequency difference (Δfr) from a resonance frequency (frx) at the one or more locations on the first elongated structure, and a resonance frequency (fry) at the one or more locations on the second elongated structure
determining a resonance field difference from a first resonance field measured at the one or more first locations on the first elongated structure and a second resonance field measured at the one or more first locations on the second elongated structure; and
determining a resonance field difference (ΔHr) from a resonance field (Hrx) measured at the one or more locations on the first elongated structure, and a resonance field (Hry) measured at the one or more locations on the second elongated structure, or determining a resonance frequency difference (Δfr) from a resonance frequency (frx) at the one or more locations on the first elongated structure, and a resonance frequency (fry) at the one or more locations on the second elongated structure; and
determining saturation magnetization from the resonance field difference.
calculating Ms from ΔHr or Δfr.



7.	Similarly claims 9, 17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, (1+2), (9+11) and 15 of U.S. Patent No. US 10,788,561 B2 respectively.


Allowable Subject Matter

8.	Claims 1-7 and 9-10, 12-17 and 19-23 are not rejected by any prior art but should overcome Double Patenting Rejection.


Conclusion

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        
                                                                                                                                                                                                       /CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858